Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALY

  KEVIN TURNER and ALICE LAWAETZ,                                            Case No.:

         Plaintiffs,

  v.

  ONE 2019 76 FOOT SUNSEEKER SPORT
  YACHT, Hull No. XSK07214A919, her
  engines, tackle, equipment, furniture, auxiliary
  vessels or tenders, appurtenances, and
  necessaries, in rem,

         Defendant.
                                                  /

                                     VERIFIED COMPLAINT

        Plaintiffs, KEVIN TURNER and ALICE LAWAETZ, by and through undersigned counsel

 and in accordance with Rule 9(h) of the Federal Rules of Civil Procedure and Rule D of the

 Supplemental Rules for Admiralty or Maritime Claims, file this in rem possessory and petitory

 action against one 2019 76 Foot Sunseeker Sport Yacht, Hull No. XSK07214A919, her engines,

 tackle, equipment, furniture, auxiliary vessels, appurtenances, and necessaries (the “Vessel”), and

 aver as follows:

        1. This is an action within the admiralty jurisdiction of this Court, in accordance with

            Federal Rule of Civil Procedure 9(h) and within the meaning of 28 U. S. C. §1333.

        2. This Court, sitting in Admiralty, has jurisdiction in a possessory suit by the legal owner

            of a vessel who has been wrongfully deprived of its possession as well as jurisdiction

            in a petitory suit to establish and enforce title to a vessel.
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 7



       3. This is a possessory action under Rule D of the Supplemental Rules for Admiralty or

          Maritime Claims in respect of the Vessel, which is currently being wrongfully withheld

          from Plaintiffs.

       4. Furthermore, this is a petitory suit in which Plaintiffs are seeking to try title to the

          Vessel independent of possession.

       5. Venue is proper in this District because the Vessel is currently located within the

          District.

       6. Plaintiff, Kevin Turner, at all times material, is and was a citizen and resident of Palm

          Beach County, Florida.

       7. Plaintiff, Alice Lawaetz, at all times material, is and was a citizen and resident of Palm

          Beach County, Florida.

       8. Defendant Vessel, one 2019 76 Foot Sunseeker Sport Yacht, Hull No.

          XSK07214A919, her engines, tackle, equipment, furniture, auxiliary vessels,

          appurtenances, and necessaries, is maritime property within the meaning of Rule D of

          the Supplemental Rules for Admiralty or Maritime Claims.

       9. Plaintiffs purchased the Vessel as a new build project through an authorized Sunseeker

          brand dealer (the “Sunseeker Dealer”).

       10. Plaintiffs entered into a purchase and sale agreement for the Vessel with the Sunseeker

          Dealer on or around September 24, 2018, agreeing to pay a purchase price of

          $3,435,000 USD (“the Purchase Price”), plus tax, delivery costs and optional upgrades,

          through cash payments and submission of a trade-in vessel.




                                                2
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 7



       11. Throughout the build process, Plaintiffs corresponded and met with the manufacturer

          of the Vessel, Sunseeker International Ltd. (the “Sunseeker Manufacturer”), regarding

          the progress of the Vessel’s construction.

       12. Therefore, the Sunseeker Manufacturer knew that the Vessel was being built for

          Plaintiffs even though Plaintiffs were never in privity of contract with the Sunseeker

          Manufacturer.

       13. Plaintiffs timely complied with all of their obligations under their purchase and sale

          agreement, including without limitation full payment of the Purchase Price and pre-

          payment of additional delivery expenses (i.e. inspection costs, fuel and crew expenses,

          and temporary offshore registration fees), which delivery expenses were requested by

          the Sunseeker Manufacturer through the Sunseeker Dealer in anticipation of delivery

          of the Vessel to Plaintiffs.

       14. Specifically, Plaintiffs rendered the following payments to the authorized Sunseeker

          Dealer for the Vessel:

              a. October 15, 2018: $500,000.00 USD

              b. February 1, 2019: $250,000.00 USD

              c. February 5, 2019: $250,000.00 USD

              d. February 14, 2019: $1,466,963.00 USD (Delivery of $2,000,000.00 trade-in

                  vessel minus $533,037.00 USD financing payoff)

              e. March 29, 2019: $998,398.00 USD

          For a total payment of $3,465,361.00 USD.

       15. On or around April 4, 2018, following Plaintiffs’ last and final payment, the Sunseeker

          Manufacturer’s United States subsidiary (“Sunseeker Subsidiary”) contacted Plaintiffs



                                                3
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 7



          and the Sunseeker Dealer to discuss the details of the upcoming closing and delivery

          of the Vessel and provide draft copies of the Vessel’s Manufacturer’s Statement of

          Origin and Builder’s Certificate.

       16. Notably, Plaintiffs were never in privity of contract with the Sunseeker Subsidiary,

          which merely operates as an arm of the Sunseeker Manufacturer to facilitate the import

          of Sunseeker brand vessels into the United States.

       17. Throughout the next week or so, Plaintiffs corresponded with representatives of the

          Sunseeker Subsidiary and the Sunseeker Manufacturer regarding arrangements for the

          closing and delivery of the Vessel and, pursuant to those discussions, Plaintiffs

          provided them with proof of full payment of the Purchase Price for the Vessel.

       18. However, on or around April 15, 2019, the Sunseeker Subsidiary notified Plaintiffs that

          it and/or the Sunseeker Manufacturer would be retaining possession of the Vessel due

          to a business dispute with the authorized Sunseeker Dealer that is entirely unrelated to

          Plaintiffs.

       19. Thus, as established herein, Plaintiffs have purchased the Vessel outright and are the

          rightful owners of it, but they are currently being wrongfully deprived of their

          possession of the Vessel by the Sunseeker Manufacturer and/or the Sunseeker

          Subsidiary, presumably as security and/or leverage for those entities’ unrelated

          business dispute with the Sunseeker Dealer.

       20. Plaintiffs have completed and satisfied all their obligations and are entitled to not only

          possession of the Vessel but title to the Vessel as well.




                                                 4
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 7



       21. In or around October 2019, Plaintiffs learned that the Sunseeker Manufacturer had

          shipped the Vessel to Florida and that it is currently, or presently will be, marketed for

          sale by a different authorized Sunseeker brand dealer.

       22. Importantly, the Fort Lauderdale International Boat Show is taking place from October

          30, 2019 – November 3, 2019, and, on information and belief, the Vessel will be

          displayed for sale at the upcoming show.

       23. Therefore, time is of the essence for Plaintiffs to regain possession of their Vessel

          before it is resold to an unsuspecting buyer.

       24. By reason of the foregoing, Plaintiffs have the right to both title to and possession of

          the Vessel.

       25. The Sunseeker Manufacturer and/or the Sunseeker Subsidiary have improperly

          deprived Plaintiffs of possession of the Vessel.

       26. In proceeding against the Vessel in rem, Plaintiffs reserve all in personam rights and

          remedies—legal, contractual, and equitable—against any other person or entity.

       WHEREFORE Plaintiffs respectfully request the following relief:

          a. Issuance of process in due form of law according to the rules and practices of this

              Court in causes of admiralty and maritime jurisdiction against the Vessel, her

              engines, tackle, equipment, furniture, auxiliary vessels, appurtenances, necessaries,

              etc.

          b. Issuance of a warrant of arrest against the Defendant Vessel pursuant to

              Supplemental Rule D and the Local Admiralty Rules;

          c. An expedited hearing as provided by Local Admiralty Rule D(1);




                                                5
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 7



          d. An Order from the Court shortening the deadline to file a claim and answer, as

             provided by Local Admiralty Rule D(1);

          e. Entrance of a Judgment, in rem, in favor of Plaintiffs, Kevin Turner and Alice

             Lawaetz, and against Defendant Vessel, recognizing Plaintiffs’ right to exclusive

             use, possession, and enjoyment of the Vessel;

          f. Entrance of a Judgement establishing title to the Vessel in the name of the Plaintiffs;

             and,

          g. An award in favor of Plaintiff for such other and further relief as the law and justice

             may require.




           Dated: October 25, 2019                  Respectfully submitted,

                                                    /s/ Blair Brogan
                                                    Blair Brogan (Fla. Bar No. 95029)
                                                    Michael Karcher (Fla. Bar No. 516287)
                                                    ROBERT ALLEN LAW
                                                    The Four Seasons Office Tower
                                                    1441 Brickell Avenue, Suite 1400
                                                    Miami, Florida 33131
                                                    Tel. (305) 372-3300
                                                    Fax (305) 379-7018
                                                    Email: bbrogan@robertallenlaw.com
                                                            mrk@ukandk.com
                                                            litigation@robertallenlaw.com

                                                    Counsel for Plaintiffs




                                                6
Case 0:19-cv-62670-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 7
